Citation Nr: 1512578	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for lumbar disc disease beginning October 1, 2005.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for degenerative arthritis of the knees.

4.  Entitlement to service connection for degenerative arthritis of the neck.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for disability manifested by dizziness and confusion.

7.  Entitlement to service connection for disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from September 1977 to June 1978 and from January 1979 to April 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  [During the pendency of the appeal, the Veteran was granted a temporary total rating under 38 C.F.R. § 4.30 for lumbar disc disease from June 15 to September 30, 2005, for convalescence following surgery.  Hence, that period is not for consideration by the Board in this appeal and the issue has been restyled as noted on the title page of this decision.].

In a January 2010 rating action, service connection was established for radiculopathy of the right and left lower extremities as secondary to lumbar disc disease.  Each disability was assigned a 10 percent rating, with the right effective February 14, 2005, and the left effective September 14, 2004.  As the Veteran did not submit a timely notice of disagreement with the initial ratings or the effective dates assigned, these claims are not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  For the period beginning October 1, 2005, lumbar disc disease has been manifested by complaints of pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  The disability has not been productive of incapacitating episodes having a total duration of at least six weeks during any one-year period beginning October 1, 2005.

2.  The Veteran's service-connected disabilities have a combined rating for compensation purposes of 80 percent, effective February 14, 2005, with the exception of the period from June 15, 2005, to September 30, 2005, when the Veteran was in receipt of a 100 percent temporary total rating for lumbar disc disease under 38 C.F.R. § 4.30. 

3.  The Veteran's service-connected lumbar disc disease renders her unable to follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the period beginning October 1, 2005, for service-connected lumbar disc disease have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

As for the increased rating claim denied herein, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2005 and August 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates.  These letters accordingly addressed all notice elements.  Nothing more was required. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See May 2013 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent post-service treatment records, including VA treatment records and records obtained from the Social Security Administration (SSA).  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

The Veteran was afforded VA examinations in May 2006, January 2007, November 2009 and July 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes, as they are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last VA examination is now over three years old.  The mere passage of time since this examination, however, is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar disc disease since the 2011 VA examination.  The Veteran has not argued the contrary.  

Discussion of the Veteran's January 2015 travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as issues on appeal.  Information was elicited from the Veteran concerning the nature and severity of her service-connected low back disability, including her contentions regarding employability.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating for Lumbar Disc Disease

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Orthopedic manifestations of lumbar disc disease evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, a March 1995 rating decision granted service connection for lumbar disc disease based on complaints in service and current radiological evidence of lumbar disc herniation.  The Veteran is currently in receipt of a 40 percent rating for this disability.

Initially, the Board notes that the Veteran is receiving the maximum rating possible for limitation of motion of the lumbar spine, a higher rating is only available for unfavorable ankylosis of the lumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes related to intervertebral disc syndrome.  38 C.F.R. 4.71a, DC 5235-5243. Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  To establish a higher rating, the evidence will have to demonstrate unfavorable ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months - incapacitating episodes require bed rest prescribed by a physician.  

The Veteran submitted a claim for increased rating in September 2005.  VA outpatient treatment records dated from 2005 to 2006 note the Veteran's ongoing complaints and treatment for back pain.  No physician prescribed bed rest was noted.

A May 2006 VA examination report notes the Veteran's complaints of increased low back pain and decreased mobility.  She also reported flare-ups of back pain brought on by standing for more than 30 minutes, sitting for very long, bending and lifting.  Such flare-ups were treated with pain medication, ice and rest.  She had a back support or brace, used a cane for assistance with ambulation, and also had a walker that she was given post operatively.  She reported being able to walk about 150 feet before stopping and resting.  She also reported multiple incapacitating episodes in the past year beyond the three months of incapacitation following her most recent surgery.  On examination, range of motion was forward flexion to 45 degrees at which point she had pain and could go no further, and extension to 0 degrees.  Lateral bending was to 15 degrees on the left and to 20 degrees on the right.  Range of motion was the same with repetition.

A January 2007 VA examination report notes the Veteran's complaints of constant pain in the lower back.  The examiner noted that the Veteran wore a back brace and used a cane to ambulate.  She reported that she had been fired from her job as a respiratory therapist in February2005 because of an inability to perform her job duties.  She stated that she was unable to perform household chores or yard work.  She sometimes drove short distances.  She reported taking Zanaflex, Ibuprofen and Gabapentin for her back pain.  On examination, range of motion was 0 to 40 degrees of flexion with pain at 30 degrees.  Bilateral lateral flexion was from 0 to 10 degrees with pain; bilateral lateral rotation was from 0 to 5 degrees with pain.  During repetitive motion it is noted that the Veteran had pain, fatigability, lack of endurance and weakness.  There is no evidence of incoordination.  Additional loss of function with repetitive motion was noted at 5 to 10 degrees due to pain.  The Veteran was unable to lie on the table for assessment of straight leg raising; lying on the back was too painful.  On inspection there were no spasms.  There was tenderness in the lumbar area.  There is a well healed surgical scar that was nontender and mildly raised.  

Lay statements received from the Veteran's husband, neighbor and others in August 2009 indicate that the Veteran was in constant severe pain because of her low back disability.

A November 2009 VA spine examination report notes the Veteran's complaints of constant pain in lumbar spine which flared with bending, stooping, walking and riding in a car.  The Veteran denied any incapacitating episodes over the last 12 months.  She used an electrical wheelchair for ambulation.   She reported being unable to work, garden, ride a motorcycle, or fish.  On examination, the lumbar spine was tender.  Forward flexion was from 0 to 30 degrees with pain at 30 degrees; extension 0 to 5 degrees with pain at 5 degrees.  Lateral flexion was from 0 to 10 degrees with pain at 10 degrees bilaterally.  Lateral rotation was from 0 to 10 degrees with pain at 10 degrees bilaterally.  Repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with no additional loss of range of motion than noted.

A July 2011 VA general medical examination report notes that the lumbar spine was normal in curvature and tender to percussion.  The Veteran had no difficulty getting on the exam table, but required assistance getting off the exam table.  On examination, forward flexion was from 0 to 90 degrees with pain at 60 degrees.  Extension was from 0 to 30 degree.  Lateral flexion was from 0 to 30 degrees with pain at 30 degrees bilaterally.  Lateral rotation was from 0 to 30 degrees with pain at 30 degrees bilaterally.  Repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with no loss of range of motion.  There was no ankylosis or history of incapacitating episodes.  The examiner stated that the Veteran had problems with lifting and carrying.  Her low back disability caused difficulty with chores, bending and driving.  The examiner opined that the Veteran would be limited to her ability to perform any physical labor.  A sedentary, part-time position that would allow her frequent breaks would be recommended due to chronic back pain.

VA outpatient treatment records dated from 2011 to 2013 note the Veteran's ongoing complaints and treatment for back pain.  No physician prescribed bed rest was noted.

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a schedular rating in excess of 40 percent for the period beginning October 1, 2005.  See Hart, supra.  As noted above, evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown.  While range of motion is far from full and movement is difficult, the medical evidence establishes that the Veteran still has motion of the lumbar spine despite the lumbar spine disability.  Additionally, the evidence does not show that the Veteran's low back disability is productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim. 

(Again, while separate ratings for neurological symptoms has been assigned for this period, a higher rating for this disability has not been appealed by the Veteran and is therefore not for consideration at this time.)

III.  TDIU

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id.  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran filed the instant claim for TDIU in August 2005.  She essentially reported being unable to secure and follow any substantially gainful occupation due to her service-connected lumbar disc disease.  She reported that she last worked full time in February 2005 as a respiratory therapist, and she had completed two years of college plus two years of training as a respiratory therapist.  See August 2005 VA Form 21-8940 and January 2015 hearing transcript.

An April 2007rating decision denied that benefit.  At that time, the Veteran's service-connected disabilities were: hysterectomy with bilateral salpingo oophectomy, rated 50 percent; lumbar disc disease, rated 40 percent; and appendectomy scar, rated 0 percent.  Her combined disability rating was 70 percent.  

During the pendency of the appeal, the RO granted service connection for left and right lower extremity radiculopathy associated with lumbar disc disease, each rated 10 percent disabling.  The combined rating at that time was 80 percent, effective February 14, 2005 (with the exception of the period from June 15, 2005, to September 30, 2005, when the Veteran was in receipt of a 100 percent temporary total rating for lumbar disc disease under 38 C.F.R. § 4.30).  See January 2010 rating decision.  

Thus, effective February 14, 2010, the Veteran's combined evaluation for compensation is 80 percent, of which 50 percent is due to disabilities of common etiology (lumbar disc disease, right lower extremity radiculopathy and left lower extremity radiculopathy).  See 38 C.F.R. § 4.25.  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14(a). 

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to her service connected disabilities.

In January 2008 SSA awarded disability benefits to the Veteran, effective June 2005, based in part on her low back disability.  A November 2007 medical assessment conducted as a part of the SSA claim found that the Veteran was incapable of even a low stress job.

The Veteran's husband and friends provided statements verifying that the pain medication and muscle relaxers she takes to manage her back pain make her drowsy for most of the day.  See lay statements received in August 2009.

The medical evidence pertaining to the Veteran's lumbar disc disease, including the VA examination reports noted above, show that this disability limits the Veteran's ability to function, work and complete his activities of daily living. A November 2009 VA spine examination report notes the Veteran's complaints of constant pain in lumbar spine which flared with bending, stooping, walking and riding in a car.  She stated that her back disability interferes her ability to work because she was unable to walk or stay on her feet for very long.  In fact, the evidence of record shows that she lost her job as a respiratory therapist because her back disability prevented her from completing her job requirements.  

The VA examination reports of record show that the Veteran is unable to completed household chores, and relies on her family to help her in this regard.

As discussed above, the medical evidence of record and the Veteran's statements are evidence that the Veteran is unable to follow a substantially gainful occupation due to her service-connected lumbar disc disease.  The Board notes that entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected low back disability (as described above) are such that she is unable to secure and follow a substantially gainful occupation.  Therefore,  the remaining criterion for TDIU are met and the Veteran's appeal must be granted.


ORDER

A rating in excess of 40 percent for lumbar disc disease beginning October 1, 2005, is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Here, a July 2010 rating decision denied entitlement to service connection for degenerative arthritis of the knees, degenerative arthritis of the neck, migraine headaches, and disabilities manifested by dizziness, confusion and memory loss.  In March 2011, the Veteran submitted a timely notice of disagreement (NOD).  The Veteran was provided a Statement of the Case in response to this NOD in May 2013.  In a timely VA Form 9 received in July 2013, the Veteran indicated that she wished to attend a videoconference hearing before the Board regarding these issues.  This hearing has not yet been scheduled.  (These issues had not been certified for appeal when the Veteran testified at a January 2015 travel Board hearing.  Nor did the Veteran's representative provide argument on these issues in an August 2013 VA Form 646.)  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


